Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a security guard assigned to a worksite owned by a client of his employer. The client’s building manager requested that claimant be reassigned after he failed to follow certain instructions. Upon notification of this request, claimant telephoned the building manager and made threatening statements, e.g., that he planned "to sue him personally” and to "blast him”. As a result, claimant’s employment was terminated. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving benefits because he lost his employment due to misconduct. We affirm. The utterance of threats to a supervisor or co-worker constitutes disqualifying misconduct (see, Matter of Kushner [Hudacs], 193 AD2d 1043; Matter of Vega [Hart-nett], 168 AD2d 727, 728) as does conduct that is detrimental to the employer’s interest (see, Matter of Hall [Hudacs], 192 AD2d 1043, 1044). Based on the testimony set forth in the record, there is substantial evidence to support the Board’s decision.
Cardona, P. J., Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.